     Case 8:19-cv-01290-DMG-FFM Document 3 Filed 06/27/19 Page 1 of 2 Page ID #:375


                                                                                                      ~~~~~



                                                                                        2Qi9 JIfN 27 PN I ~ 56

                                                                                        ~~~i.l'~}It •..       ..        Yf'4L rly

                                                                                                  V.      i   TM:, ~L
                                                                                                IT



                                        UNITED STATES DISTRICT COURT ~_<~ ~--- - -- ~ ~•                                            ~
                                       CENTRAL DISTRICT OF CALIFORNIA
Armin Abazari, DPM,JD Candidate                                  CASE NUMBER

                                                                               8:19-cv-01290 DMG (FFMx)
                                  PLAINTIFF/PETITIONER,
                             v.                                                REQUEST TO PROCEED
United States Department of Education; State ofIllinois;                     IN FORMA PAUPERIS WITH
Navient Solutions, LLC,a limited liability company;                          DECLARATION IN SUPPORT
Rosalind Franklin University of Medicine aR~      (~~


I~ Armin Abazari                                             ,declare under penalty of perjury, that the foregoing is true and
correct; that I am the petitioner/plaintiff in the above entitled case; that in support of my motion to proceed without being
required to prepay fees, costs or give security therefore, I state that because of my poverty I am unable to pay the costs of
said proceedings or to give security therefore and that I am entitled to redress.

I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are
true, correct and complete.

1. Are you presently employed? ❑Yes          ~Io
    a. Ifthe answer is yes, state the amount of your salary or wages per month, and give the name and address of your
        employer.


    b. If the answer is no, state the date of last employment and the amount ofthe salary and wages per month which
        you received. February 2019. I was a student notetaker for western state college of law.
2. Have you received, within the past twelve months, any money from any ofthe following sources?
    a. Business, profession or form of self-employment?            ❑Yes     ~Vo
    b. Rent payments, interest or dividends?                       ❑Yes     ~Vo
    c. Pensions, annuities or life insurance payments?             ❑Yes     ~o
    d. Gifts or inheritances?                                      ❑Yes     f~10
    e. Any other income (other than listed above)?                 ❑Yes     ~Vo
   f. Loans?                                                       F~Yes    ❑No
    Ifthe answer to any ofthe above is yes, describe such source of money and state the amount received from each
    source during the past twelve(12) months: Private loan and scholarship because of high grades to fund law school.
       Case 8:19-cv-01290-DMG-FFM Document 3 Filed 06/27/19 Page 2 of 2 Page ID #:376


 3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
    accounts, if applicable.) ❑Yes L~io

     Ifthe answer is yes, identify each account and separately state the amount of money held in each account for each of
     the six (6) months prior to the date ofthis declaration.


 4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
    household furnishings and clothing)? I~Yes ❑No

     Ifthe answer is yes, describe the property and state its approximate value: 2003 GMC Yukon $1,500



 5. In what year did you last file an Income Taac return? 2018;
     Approximately how much income did your last tax return reflect? 2500; I remember I got 60 dollars back from IRS;

 6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how
     much you contribute toward their support:




 I understand that a false statement or answer to any question in this declaration will subject me to penalties for perjury. I
further understand that perjury is punishable by a term of imprisonment of up to five(5) years and/or a fine of $250,000
(18 U.S.C. Sections 1621, 3571).

                         California                                                  Orange
                           State                                               County (or City)


I~ Armin Abazari                                                            ,declare under penalty of perjury that the
foregoing is true and correct.




      6/26/19                                               /s/ Armin Abazari
                  Date                                                     Plaintiff/Petitioner (Signature)
